DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.  The instant application is continuation case of the parent case 15606287 filed on 05/26/2017.

Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 allowed since there is no prior teaches a display device comprising: 
a housing case housing members included in the backlight, and including a bottom and a wall which rises from a peripheral edge of the bottom toward a display panel side, the bottom and the wall being formed in one body; and 
an adhesive placed so as to extend over the side surface of the display panel and the wall of the housing case, 
wherein: 
the wall has 
a first side face facing the members and 
a second side face opposite of the first side face, 
the first side face being between the members and the second side face; 
the adhesive 
is placed on the side surface of the display panel and the second side face, and 
has an inside face and an outer face opposite to the inside face, the inside face being in contact with the second side face; 
the outer face is not in contact with any frames and housing cases, and 
the adhesive is not in contact with the cover plate.  

Claims 2-8 are allowed since they depend on the allowed claim 1.

Claim 9 allowed since there is no prior teaches a display device comprising:
a case formed in a box shape, including a bottom and a wall which are formed in one body, and facing the display panel; 
an adhesive with which the display panel and the case are fixed, 
wherein: 
the wall has a first side face and a second side face opposite to the first side face; 
the first side face is an inside surface of the box shape; 
the second side face is an outside surface of the box shape; 
the adhesive 
is in contact with the side surface and the second side face, and 
has an inside face and an outer face opposite to the inside face, 
the inside face being in contact with the second side face; 
the outer face is not in contact with any frames and housing cases; and 
the adhesive is not in contact with the cover plate.  

Claims 10-13 are allowed since they depend on the allowed claim 9.

Claim 14 allowed since there is no prior teaches a display device comprising:
a housing case housing members included in the backlight, and including a bottom and a wall which rises from a peripheral edge of the bottom toward a display panel side; and 
an adhesive placed so as to extend over the side surface of the display panel and the wall of the housing case, 
wherein: the adhesive 
is not in contact with the cover plate; the cover plate overlaps the adhesive in a plan view, and 
has a light shielding member, and the light shielding member faces the adhesive with a gap.  

Claim 15 is allowed since they depend on the allowed claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al. (US20180031929), filed on 07/27/2017 after the parent application 15606287, disclose display device which is immune to a build-up of static electricity includes a display module and an anti-static layer 130, which contacts at least one side wall 1153 and the display module 120. The anti-static layer 130made of an UV acrylic glue and poly-dimethyl siloxane containing conductive carbon black.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871